      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )      Criminal No. 4:19-cr-112
                                              )
v.                                            )
                                              )
JOSEPH LEE FULTZ,                             )      DEFENDANT’S SENTENCING
                                              )      MEMORANDUM
               Defendant.                     )


                                       INTRODUCTION

       On July 18, 2019, the government obtained a six-count indictment charging the

defendant, Joseph Fultz, with five acts of sexual exploitation of children on April 16, 2019, in

violation of 18 U.S.C. §§ 2251(a), and (e) (counts one through five); and possession of child

pornography on April 25, 2019, in violation of 18 U.S.C. §§ 2252A(a)(5)(B), and 2252(b)(2). A

notice of forfeiture was also filed pursuant to 18 U.S.C. § 2253. On February 21, 2020, Mr.

Fultz formally accepted responsibility for his offense by pleading guilty to count five of the

indictment, and consenting to the forfeiture, pursuant to a written plea agreement. The

agreement calls for dismissal of the remaining counts at the time of sentencing. The Court

accepted his guilty plea on March 16, 2020.

       The presentence report drafter determined that Mr. Fultz’s base offense level under the

advisory sentencing guidelines is 32. (PSR ¶ 30). Because the offense involved a minor under

the age of twelve, four additional levels were added. (PSR ¶ 31). Because the offense involved

Mr. Fultz’s children, two additional levels were added. (PSR ¶ 32). Due to the application rules,

this same calculation occurred for each victim, and four additional levels were added under the
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 2 of 10




multiple count rules (grouping being prohibited by the guidelines for this offense). (PSR ¶¶ 58–

60). Because similar conduct investigated by the Department of Human Services occurred in

2018, a five-level pattern enhancement was applied under USSG §4B1.5(b). (PSR ¶ 62). After

applying a three-level reduction for acceptance of responsibility (PSR ¶¶ 63, 64), and calculating

his criminal history category as I (PSR ¶ 69), the presentence report drafter found a total offense

level of 43, and an advisory sentencing guideline range of life, which therefore falls to the

statutory maximum of 360 months of imprisonment, pursuant to USSG §5G1.1(a). (PSR ¶ 114).

Mr. Fultz respectfully argues that a sentence below the advisory range at or near the fifteen year

(180 month) mandatory minimum is “sufficient” under the 18 U.S.C. § 3553(a) factors, and that

the guidelines recommend a “greater than necessary” sentence in this case.

                                          ARGUMENT

       There is a line between pictures that are captures of innocent childhood memories, and

lascivious depictions that amount to sexual exploitation under the law. During a visit in April of

2019, Mr. Fultz took some pictures of his children that crossed that line. (PSR ¶ 11). Some

pictures depicted his daughters in sexually suggestive positions, and some contained the

lascivious exhibition of the genital area. Id. His daughters reported what had happened to their

mother after they returned home from the visit, and she contacted law enforcement. Id. During a

subsequent forensic interview, the children all described the events of the visit, and noted that

Mr. Fultz used his phone to take the pictures. (PSR ¶¶ 13–14). The children reported that Mr.

Fultz told them he was putting selfies they had taken of themselves on Facebook, but that the

pictures involving nudity were private and would not be shared. (PSR ¶ 14). They also stated

that Mr. Fultz warned them not to tell their mother about the private photographs, because he

would get in trouble with the Department of Human Services. Id. Mr. Fultz had previously had
                                              2
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 3 of 10




contact with the Department of Human Services in May of 2018, after his children had reported

him taking pictures of their rear-ends as part of a game they were playing. (PSR ¶ 17). Mr. Fultz

had admitted that conduct to the Department of Human Services investigator, and that he still

had the photographs. Id. The Department did not refer the matter to law enforcement. Id.

       Based on the statements of his children after the April pictures, a search warrant was

obtained and executed on Mr. Fultz’s apartment just over a week later. (PSR ¶ 15). On Mr.

Fultz’s desktop computer and smartphone, twelve pictures taken of his daughters involved in

various degrees of nudity that had been deleted were recovered by the forensic examiner on the

devices. (PSR ¶ 16). Also recovered from the deleted files were three pictures, taken in March of

2018 in Kentucky, of the children of a friend of Mr. Fultz that contained partial nudity. (PSR ¶¶

19–20). Pictures of Mr. Fultz’s children from the 2018 incident investigated by the Department

of Human Services were also recovered from the carved space on the desktop computer. (PSR ¶

18). The Google search history on the desktop showed searches related to naturism and family

nudism. (PSR ¶ 16).

       Mr. Fultz was arrested on state charges related to these events, on May 1, 2019. The

federal charges in this case were brought a couple of months later. Mr. Fultz recognized that

some of the pictures he had taken crossed the legal line, and depicted lascivious content.

Utilizing perhaps the most obvious example of such a picture from the evidence, an image of his

daughters partially disrobed and displaying their anuses and genitals to the camera, the parties

entered a plea agreement to one count of sexual exploitation of children, and Mr. Fultz has

accepted responsibility for his offense. The remaining question in the case is what sentence to

impose on Mr. Fultz.


                                                 3
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 4 of 10




       The offense in this case is very serious under the law, and that seriousness is reflected in

the statutory penalty scheme mandated by Congress. Mr. Fultz faces anywhere from fifteen to

thirty years of imprisonment in this case. The question becomes where his sentence should fall

on that spectrum. Whatever sentence the Court imposes within the statutory range will be

lengthy, and will remove Mr. Fultz from society and his children’s lives until they will have

reached adulthood. He will not be released until he is at or very near the typical age of

retirement, at which point he will have to try to rebuild a life while remaining on supervised

release by the United States Probation Office, and required to register as a sex offender wherever

he resides. This, for a person who has no prior criminal history of any sort, acknowledges the

seriousness of his offense, and has accepted responsibility for his offense conduct. (PSR ¶¶ 27,

63–64, 69).

       Taking a closer look, the advisory sentencing guidelines recommend a sentence of life

imprisonment, capped at the thirty-year statutory maximum for the count of conviction. This

high recommendation under the advisory sentencing guidelines is due to a combination of

factors. In particular, the guideline for this offense has a special directive that each victim be

treated like a separate count of conviction under the application rules for multiple counts of

conviction (despite there not actually being multiple counts of conviction in the case), which

added four additional levels to the offense level. See USSG §2G2.1(d)(1) (Special Instruction).

Mr. Fultz also receives an additional five-level enhancement for a pattern of activity, which

results in a total increase of nine offense levels, and pushes the offense level beyond level 43. It

essentially negates his acceptance of responsibility under the advisory guidelines, and while the

policy considerations underlying these rules may have some merit as applied to some cases, they


                                                  4
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 5 of 10




paint with a broad brush, and do little to nothing to effectively differentiate between the types of

offense conduct that fall under this guideline.

       Indeed, there is no allegation that Mr. Fultz has ever engaged in sexual activity with

children. Yet the recommendation made by the advisory sentencing guidelines would punish

him to the same degree as the most egregious, contact-offender sexual predator convicted of this

offense. It also recommends he be punished like a career criminal, despite his lack of any prior

criminal history. While some of this doubtlessly stems from the Sentencing Commission’s

efforts to tether the advisory sentencing range to the mandatory minimum penalties required by

statute, it results in a lack of precision within the guideline system that fails to adequately

differentiate between offenders, which risks creating not only unwarranted sentencing disparity,

but also unwarranted sentencing similarities between cases like this and more egregious and

horrific sexual exploitation offenses. See Gall v. United States, 552 U.S. 38, 55 (2007)

(observing the appropriateness of the district court considering the need to avoid unwarranted

similarities among other defendants who were not similarly situated) (emphasis in original).

       In addition, the Court must take Mr. Fultz’s personal history and characteristics into

account when deciding what sentence is “sufficient” for him under the sentencing factors of 18

U.S.C. § 3553(a). Beyond having no criminal history, he is currently 51 years old. (PSR ¶ 74).

His father died young from a heart attack when Mr. Fultz was a child, and his mother reacted by

becoming very protective and “extremely religious.” Id. His living conditions deteriorated after

his father’s death and his mother’s reaction to it, and he was bullied in school. (PSR ¶ 75). He

was involved in activities like chess and quiz club, and does not have any problems with drug or

alcohol abuse. (PSR ¶¶ 75, 93–95). He graduated from high school, and has an Associate degree

in computer networking. (PSR ¶¶ 97–98).
                                                   5
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 6 of 10




       Mr. Fultz built a good life, was married for ten years, and has five children. (PSR ¶ 82).

Four of the children are quadruplets, and his marriage ended in 2010 around the time of their

birth, when his wife unexpectedly told him one day that she did not love him anymore and

kicked him out of the house. Id. He is ordered to pay child support, and had visitation with his

children up until the events of this case. Id. He has worked over the years as phone or technical

support through temporary employment agencies. (PSR ¶¶ 101–102, 104–105). He was briefly

on long-term disability due to his epilepsy in 2017, before returning to work in technical support

and repair, while continuing to battle his health problems. (PSR ¶ 103). At the time of his arrest

in this case, he was working as an independent contractor providing technical support to the Iowa

Department of Natural Resources. (PSR ¶ 101). His future goals include working within the

Bureau of Prisons while serving his time (if his health permits), maintaining his computer skills,

and obtaining additional education so he can obtain employment upon his release from custody.

(PSR ¶ 98). He also wants to find a way to reconnect with his children while on supervised

release in the future. Id. He currently plans to relocate to Indianapolis, Indiana, which is where

previously lived for fourteen years as a teen and young adult. (PSR ¶¶ 83–84).

       Besides problems with epilepsy, Mr. Fultz suffers from an extremely serious heart

condition. (PSR ¶¶ 87–89). He has cardiomyopathy, 1 chronic systolic heart failure, 2 has an


1
  Cardiomyopathy is a disease of the heart muscle, where the heart becomes less able to pump
blood and maintain normal rhythm. Not only can it lead to heart failure, it can cause other health
complications. There is no cure for the condition, and efforts can only be made to reduce
complications and to try to prevent the disease from worsening. See “What is Cardiomyopathy in
Adults?” American Heart Association, available at https://www.heart.org/en/health-
topics/cardiomyopathy/what-is-cardiomyopathy-in-adults (last accessed October 27, 2020).
2
  Chronic systolic heart failure is when the left heart ventricle cannot contract normally and
pump with enough force to circulate blood. See “Types of Heart Failure” American Heart
Association, available at https://www.heart.org/en/health-topics/heart-failure/what-is-heart-
failure/types-of-heart -failure#:~:text=There%20are%20two%20types%20of,push%20enough
                                                  6
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 7 of 10




implanted cardioverter defibrillator (i.e., a pacemaker), has right bundle branch block, 3 and

suffers from sarcoidosis. 4 Id. His epilepsy manifested in childhood, but became more serious in

2017, when a seizure resulted in a car accident. (PSR ¶ 88). He continues to have several

seizures a month, which come without warning and leave him confused for several seconds after

they pass. In addition to confirming these prior diagnoses, the Polk County Jail is also treating

Mr. Fultz for hypertension. (PSR ¶ 89). He is on a plethora of medications for these conditions,

and they limit his ability to work and perform some tasks, along with making him a more

vulnerable member of inmate population, which the Court should take into account when

determining the sentence in this case. See USSG §5H1.1 (policy statement acknowledging that

age may be relevant to sentencing considerations); USSG §5H1.4 (policy statement

acknowledging that physical impairment is relevant to sentencing).

       Indeed, besides likely shortening his life span, Mr. Fultz’s medical conditions place him

at higher risk for severe complications and/or death should he contract COVID-19. See “Severe

Outcomes Among Patients with Coronavirus Disease 2019 (COVID-19) — United States,

February 12–March 16, 2020,” Centers for Disease Control and Prevention Report (March 18,

2020), available at https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm (last accessed



%20blood%20into%20circulation (last accessed October 27, 2020).
3
  Right Bundle Branch Block (RBBB) is a problem with the heart’s ability to conduct electrical
signals, which can be caused by other heart problems (such as cardiomyopathy). See “Right
Bundle Branch Block” Cedars Sinai, available at https://www.cedars-sinai.org/health-
library/diseases-and-conditions/r/right-bundle-branch-block.html (last accessed October 27,
2020).
4
  Sarcoidosis is an inflammatory organ disease where inflamed tissues form in certain organs in
the body, most often the lung and lymph glands, and may affect their function. See “Sarcoidosis”
Web MD, available at https://www.webmd.com/lung/arthritis-sarcoidosis#:~:text=Sarcoidosis%
20is%20an%20inflammatory%20disease,certain%20organs%20of%20the%20body. (last
accessed October 27, 2020).
                                                7
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 8 of 10




October 27, 2020) (noting that age and serious underlying health conditions lead to increased

risk for severe COVID-19 associated illness and death). Heart problems and sarcoidosis put him

in a category where he is likely to have serious and potentially fatal complications if he contracts

the virus. Mr. Fultz has thus far avoided contracting COVID-19 while in the Polk County Jail,

likely because he has kept himself in protective custody—nearly solitary confinement—due to

the nature of the charges against him since the beginning of the case. While doing so may have

protected his physical health so far, it has strained his mental health during this difficult year. He

will have to continue to try to navigate a prison system that makes it hard to avoid contagions,

and where the Bureau of Prisons is much less likely to allow Mr. Fultz to keep himself in

protective custody than is the Polk County Jail, even if he continues to wish to do so. See Joseph

A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases 45(8): 1047-1055

(2007), available at https://doi.org/10.1086/521910 (last accessed October 27, 2020) (discussing

how the prison environment is optimal for the transmission of contagions). Regardless of what

happens with the COVID-19 pandemic in this country as more time passes, being incarcerated

has already become harsher and more difficult than any time in recent memory, with lockdowns

being frequent, movement extremely limited, in-person social visits restricted by facility and

contact-less, and rehabilitative and correctional programming not available. See Bureau of

Prisons, “BOP Implementing Modified Operations,” available at https://www.bop.gov/

coronavirus/covid19_status.jsp (last accessed October 27, 2020). The Court can take this reality

into account when determining what a sufficient sentence is for Mr. Fultz in this case.

       In conclusion, Mr. Fultz crossed the legal line by taking the pictures involved in this case.

He recognizes that fact, understands the seriousness of the offense under the law, and has

accepted responsibility for what he has done. He deeply regrets the harm his conduct has caused,
                                               8
      Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 9 of 10




and any negative impact it may have on anyone now, or in the future. He had deleted the

offending images prior to execution of the search warrant in this case, and he had not trafficked

the images on the internet or otherwise participated in the illegal marketplace for illicit images of

children seen in many of these types of cases. He has never engaged in sex acts with a child,

which differentiates him from the most serious of offenders who face these types of charges.

There is no dispute that Mr. Fultz committed a serious crime, and that the punitive sanction

mandated by Congress for the offense is consequently, very harsh. However, the maximum

sentence of thirty years is greater than necessary given the nature and circumstances of this case,

particularly after Mr. Fultz’s personal history and characteristics are taken into account. See

Koon v. United States, 518 U.S. 81, 113 (1996) (“It has been uniform and constant in the federal

judicial tradition for the sentencing judge to consider every convicted person as an individual and

every case as a unique study in the human failings that sometimes mitigate, sometimes magnify,

the crime and the punishment to ensue.”). The Court should impose a sentence at or near the

fifteen year minimum in this case, because such a sentence would be sufficient to fulfill the

mandates of 18 U.S.C. § 3553(a), and appropriately reflects Mr. Fultz individual facts and

circumstances when compared to the spectrum of offenders in these types of cases.

                                              Respectfully submitted,

                                               /s/ Joseph Herrold
                                              Joseph Herrold, Assistant Federal Defender
                                              FEDERAL PUBLIC DEFENDER’S OFFICE
                                              400 Locust Street, Suite 340
                                              Des Moines, Iowa 50309-2353
                                              PHONE: (515) 309-9610
                                              FAX: (515) 309-9625
                                              E-MAIL: joe_herrold@fd.org
                                              ATTORNEY FOR THE DEFENDANT


                                                  9
     Case 4:19-cr-00112-SMR-HCA Document 45 Filed 10/27/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 27, 2020, I electronically filed this document with the
Clerk of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Morgan Conn, Paralegal




                                                10
